Citation Nr: 1714333	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-44 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine. 

2. Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

3. Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was remanded by the Board in August 2013 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the increased rating claim for the Veteran's lumbar spine disability, the Board finds that further development is necessary.  The Board observes that a new precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the most recent September 2015 VA spine examination report does not comply with Correia.  Specifically, it is unclear if range of motion testing was conducted with both active and passive motion as well as in weight-bearing and nonweight-bearing.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

With regard to the Veteran's claim for increased ratings for radiculopathy of the left and right lower extremities, the Board finds that the radiculopathy has been determined to be associated with his lumbar spine disability, which the Board is remanding for an additional examination.  Given that any examination pertaining to the lumbar spine will address any neurological manifestations related to the disability, to include radiculopathy, the Board finds that the issues are inextricably intertwined and must also be remanded.  

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for increased ratings for a lumbar spine disability and radiculopathy of the left and right lower extremities.  The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected lumbar spine disability and associated radiculopathy of the left and right lower extremities.  The examiner must review the claims file and note that review in the examination report. The examiner must address each of the following:

A) With regard to the lumbar spine disability, all necessary test, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.

B) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

C)  With respect to neurological findings, the examiner should identify, and comment on the frequency or extent of, all neurological symptoms associated with the service connected lumbar spine disability, to include radiculopathy of the lower extremities.  All neurological manifestations should be described in detail and the specific nerve involved should be specified, with the degree of impairment caused by the service-connected disability.

D)  The examiner should comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and describe any functional impairment caused solely by the Veteran's service-connected disabilities.

2.  Then, readjudicate the claims on appeal, to include entitlement to TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




